Citation Nr: 1110022	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-41 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes cavus with plantar fasciitis, rated 30 percent disabling.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to a compensable rating for right lower extremity small fiber neuropathy.

4.  Entitlement to a compensable rating for left lower extremity small fiber neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which, in pertinent part, denied service connection for bilateral hearing loss and denied entitlement to a compensable rating for bilateral lower extremity small fiber neuropathy and entitlement to an increased rating for bilateral pes cavus with plantar fasciitis, rated 30 percent disabling.  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing; a transcript of that hearing is of record.  During the hearing, the Veteran withdrew his claim for a higher rating for pes cavus with plantar fasciitis from appellate consideration.  See 38 C.F.R. § 20.204 (2010).

The issues of entitlement to service connection for bilateral hearing loss, and entitlement to a compensable rating for right and left lower extremity small fiber neuropathy are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



FINDING OF FACT

On January 19, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant at his videoconference hearing, that a withdrawal of the appeal of entitlement to an increased rating for bilateral pes cavus with plantar fasciitis, rated 30 percent disabling is requested.


CONCLUSIONS OF LAW

The criteria for withdrawal of the appeal of entitlement to an increased rating for bilateral pes cavus with plantar fasciitis, by the appellant, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal of entitlement to an increased rating for bilateral pes cavus with plantar fasciitis, rated 30 percent disabling; and hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal and it is dismissed.


ORDER

The appeal is dismissed.


REMAND

As regards hearing loss, the Veteran asserts that this disability is directly related to acoustic trauma and noise exposure during military service.  Specifically, he has stated that he was exposed to artillery fire during firing exercises without hearing protection.  He has also stated that an artillery simulator device exploded near him during a training session and that the explosion resulted in him losing his hearing for a short period of time and having persistent ringing in his ears since this incident.  The Veteran has submitted a lay statement from a fellow soldier who witnessed this event and attested to the fact that the Veteran complained of ringing in his ears.  

The Veteran's DD 214 reveals that during his service with the Marine Corps, his primary specialty was rifleman (0311) and that he was awarded a Rifle Marksman Badge.  The Veteran's service treatment records reflect that the Veteran's hearing was normal at his August 1989 pre-induction physical examination and during January 1990 audiometric testing.  His service treatment records do not show any complaints of hearing loss during service and, according to the Veteran, a physical examination was not conducted prior to his separation from service in September 1991.  The Board notes, however, that the absence of in-service evidence of hearing loss is not necessarily fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In June 2008, the Veteran filed claims for service connection for hearing loss and tinnitus.  [Parenthetically, the Board notes that the RO granted service connection for tinnitus in a September 2010 rating decision.  The decision was based on the lay evidence of record and the resolution of all reasonable doubt in favor of the Veteran.]

The results an October 2008 VA audiology examination reflect that the Veteran's hearing loss met the definition for a hearing loss disability under 38 C.F.R. § 3.385.  The audiologist, however, indicated that it was not possible to provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus without an exit audiogram (audiometric testing at the time of the Veteran's separation from service) and that without an exit audiogram, the opinion would be based on speculation.

The RO, recognizing the recent case of Jones v. Shinseki, 23 Vet. App. 382 (2010), correctly noted that the October 2008 audiologists opinion was inadequate and returned the claims file to that examiner for further explanation regarding her opinion.  In Jones, the Court of Appeals for Veterans Claims (the Court) found that when a medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  Id. at 390.  Furthermore, the Court stated that the phrase "without resort to mere speculation" should reflect the limitation of knowledge in the medical community at large and not of a particular examiner.  Id. 

In an August 2010 addendum, the audiologist who conducted the October 2008 VA examination essentially reiterated her opinion that without a exit audiogram, it was impossible to provide an opinion as to the relationship between the Veteran's hearing loss and military service without resorting to speculation.  The Board finds that this opinion is still inadequate.  As noted above, in-service evidence of hearing loss is not necessarily fatal to a claim for service connection.  See Ledford, 3 Vet. App. at 89.  In this regard, VA examiners are frequently asked to render opinions regarding the etiology of a veteran's hearing loss even when no hearing loss was shown in service.  Hence, the absence of an exit audiogram should not necessarily prevent a qualified examiner from rendering an adequate opinion.   This opinion can be based on other factors such as lay statements regarding noise exposure during service, the length of time between service and the onset of hearing loss, noise exposure during civilian life, a veteran's age and family medical history, a review of the medical literature, etc.  Furthermore, an examiner is not asked to provide an etiology opinion to a medical certainty, but only to indicate whether it is at least as likely as not (a 50 percent probability or greater) that the disability is related to service.  

In this case, it is unclear whether October 2008 VA audiologist considered all the available information or whether she lacks the expertise to render an opinion under these particular circumstances.  For these reasons, the Board finds that a second opinion is warranted and the Veteran should be afforded a VA examination, by another examiner.

The AMC/RO's attention is directed to VA Fast Letter 10-35, dated September 2, 2010.  This letter addresses Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus.  In the present case, based on the Fast Letter, it appears that the Veteran military occupational specialty resulted in a Highly Probable exposure to hazardous noise.  As such, the guidelines indicate that VA "would be obligated to request a VA examination and opinion to determine if there is a medical nexus.  The level of probability of exposure conceded, such as "Highly Probable" or "Moderate," should be included in the information provided to the examiner in the body of the examination request.  

As regards right and left lower extremity small fiber neuropathy, the most recent VA examination for this disability was in April 2009.  During the January 2011 Board hearing, the Veteran testified that this disability had gotten worse since April 2009.  He said that nerve conduction studies were done in April 2010 and he was told that his condition had gone from mild to moderate.  In view of allegations of worsening disability since the April 2009 VA examination, more contemporaneous medical findings are needed to evaluate the Veteran's lower extremity small fiber neuropathy  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination); and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

The last VA neurology examination associated with the claims folder is dated in April 2009.  The Veteran indicated that he underwent a nerve conduction study in April 2010.  The Board notes no report of an April 2010 nerve conduction study associated with the claims file.  The Veteran indicated that these studies were conducted at the Little Rock VA Medical Center (VAMC).  The claims file currently includes treatment records from the Little Rock VAMC dated through December 2008.  Hence, on remand, the RO/AMC should obtain all records of treatment for the Veteran's right and left lower extremity small fiber neuropathy and bilateral hearing loss from the Little Rock VAMC (or any other VA facility identified), since December 2008.  

During the January 2011 Board hearing, the Veteran said that he recently left his job as a police officer due to problems he was having with neuropathy in his lower extremities.  He said that he is currently undergoing vocational rehabilitation with the VA so that he can find more suitable employment.  As these records are likely relevant to the Veteran's claim for an increased rating, the Board finds that on remand, his VA vocational rehabilitation records or folder should be associated with his claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should associate the Veteran's vocational rehabilitation records or folder with the claims file.

2.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, that treated him for his claimed disabilities.  Of particular interest are VA treatment records from December 2008 to the present from the Little Rock VAMC, to include any nerve conduction studies conducted in April 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA examination, by a VA audiologist who has not previously examined the Veteran.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.  The audiologist is instructed that the Veteran's exposure to hazardous noise in service was Highly Probable.  

The examiner is requested confirm whether the Veteran currently has a hearing loss disability under the provisions of 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such hearing loss is related to service.  In rendering this opinion, the physician should consider the Veteran's reported noise exposure during service and civilian life, the length of time between service and onset of hearing loss, his age and family medical history, and any other relevant factors.   

All opinions provided are to include sustainable reasons and bases, with references, when necessary, to information in the claims folder.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, the Veteran should be scheduled for a VA peripheral nerves examination, to evaluate his left and right lower extremity small fiber neuropathy.  All indicated tests and studies are to be performed, and a comprehensive occupational and recreational history is to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached.  The examination of the Veteran's lower extremities must be conducted following the protocol in VA's Peripheral Nerves Examination Worksheet.  

5. The Veteran must be given adequate notice of the date and place of any requested examination sent to his current address.  A copy of any notification must be associated with the claims file.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have an adverse effect on his claims.

6.  The AMC/RO must review the claims file and ensure that all requested development has been completed (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completion of the above and any additional development deemed necessary, the issues of entitlement to service connection for hearing loss and a compensable rating for right and left lower extremity small fiber neuropathy should be reviewed.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


